Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/27/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 9, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sagara et al. (US PG Pub 2010/0163320) in view of Pal (US PG Pub 2016/0149472).
	As to independent claim 1, Sagara et al. teaches an electric motor comprising: a rotor (255); a plurality of heat dissipation members (70B); and a stator assembly (51) including a resin (90) fixing the plurality of heat dissipation members (70B) as shown in figure 7 also see figure 18 for the rotor configuration.  
However Sagara et al. teaches the claimed limitation as discussed above except each of the plurality of heat dissipation is engaged with the resin.
Pal teaches the plurality of heat dissipation (100) is engaged with the resin (28) as shown in figure 4, for the advantageous benefit of improving endturn winding cooling.

As to claim 2/1 and 16/9, Sagara et al. teaches wherein each of the plurality of heat dissipation members (70B) includes a plurality of heat dissipation fins (F) each extending in a radial direction of the stator assembly (51) as shown in figure 6.  
As to claim 3/1 and 17/9, Sagara et al. teaches wherein a first heat dissipation member (70B) of the plurality of heat dissipation members includes a first heat dissipation fin (F) , a second heat dissipation member (70B) of the plurality of heat dissipation members includes a second heat dissipation fin (F), and the first heat dissipation fin (F) and the second heat dissipation fin (F) are oriented in an identical direction as shown in figures 6 and 7. 
As to independent claim 9, Sagara et al. teaches a method for producing an electric motor including a rotor (255), a stator assembly (51) including a resin (90), and a plurality of heat dissipation members (70B) to release heat of the stator assembly (51), the method comprising: fabricating the rotor (255); fabricating the stator assembly (51); inserting the rotor (255) inside the stator assembly (51); molding the plurality of heat dissipation members (70B); and fixing the plurality of heat dissipation members (70B) to the resin (91) of the stator assembly (51) figure 7 also see figure 18 for the rotor configuration.

Pal teaches molding dissipation members (100) using extrusion molding (paragraph [0025]) and fixing the plurality of heat dissipation (100) is engaged with the resin (28) as shown in figure 4, for the advantageous benefit of improving endturn winding cooling.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Sagara et al. by molding dissipation members using extrusion molding and fixing each of the plurality of heat dissipation is engaged with the resin, as taught by Pal., to improve endturn winding cooling.

Claim(s) 4-6, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sagara et al. (US PG Pub 2010/0163320) and Pal (US PG Pub 2016/0149472) as applied in claims 1 and 9 above, and further in view of Sato et al. (JP2009131127).
As to claim 4/1 and 18/9, Sagara et al. in view of Pal teaches the claimed limitation as discussed above except wherein a planar shape of each of the plurality of heat dissipation members is a rectangle, a trapezoid, or a fan shape.  
Sato et al. teaches a planar shape of each of the plurality of heat dissipation members is a rectangle, a trapezoid, or a fan shape as shown in figure 5, for the advantageous benefit of improving cooling effect.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Sagara et al. in view of a fan shape, as taught by Sato et al., to improve cooling effect.
As to claim 5/1 and 19/9, Sagara et al. in view of Pal teaches the claimed limitation as discussed above except wherein the plurality of heat dissipation members are radially arranged from a rotation center of the rotor, on one end side in an axial direction.  
However Sato et al. teaches wherein the plurality of heat dissipation members are radially arranged from a rotation center of the rotor (6), on one end side in an axial direction as shown in figure 5, for the advantageous benefit of improving cooling effect.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Sagara et al. in view of Pal by using the plurality of heat dissipation members are radially arranged from a rotation center of the rotor, on one end side in an axial direction, as taught by Sato et al., to improve cooling effect.
As to claim 6/1 and 20/9, Sagara et al. in view of Pal teaches the claimed limitation as discussed above except further comprising at least one heat dissipation assist member disposed between at least one heat dissipation member of the plurality of heat dissipation members and the stator assembly and to transfer heat of the stator assembly to the at least one heat dissipation member.  
However Sato et al. teaches at least one heat dissipation assist member (15) disposed between at least one heat dissipation member (12) of the plurality of heat dissipation members (12) and the stator assembly (6) and to transfer heat of the stator 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Sagara et al. in view of Pal by using at least one heat dissipation assist member disposed between at least one heat dissipation member of the plurality of heat dissipation members and the stator assembly and to transfer heat of the stator assembly to the at least one heat dissipation member, as taught by Sato et al., to improve cooling effect.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sagara et al. (US PG Pub 2010/0163320) and Pal (US PG Pub 2016/0149472)as applied in claim 1 above, and further in view of Tian et al. (8,395,289).
As to claim 7/1, Sagara et al. in view of Pal teaches the claimed limitation as discussed above except further comprising a coupling member coupling the plurality of heat dissipation members to one another.  
However Tian et al. teaches a coupling member (1461) coupling the plurality of heat dissipation members  (146) to one another as shown in figures 3a, 3b, for the advantageous benefit of obtaining the desired heat radiating effect.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Sagara et al. in view of Pal by using at least one heat dissipation assist member disposed between at least one heat dissipation member of the plurality of heat dissipation members and the stator .
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawakubo et al. (US PG Pub 2012/0025746) in view of Sagara et al. (US PG Pub 2010/0163320) and Pal (US PG Pub 2016/0149472).
As to independent claim 8, Kawakubo et al. teaches an air conditioner (300) comprising: an indoor unit (310); and an outdoor unit (320) connected to the indoor unit (310), wherein at least one of the indoor unit (310) or the outdoor unit (320) includes an electric motor (100) and the electric motor includes a rotor (20) as shown in figures 1 and 9
However Kawakubo et al. teaches the claimed limitation as discussed above except a plurality of heat dissipation members, and -4-Attorney Docket No. 129I_031_TN a stator assembly including a resin fixing the plurality of heat dissipation members, and a plurality of heat dissipation members fixed to the stator assembly and to release heat of the stator assembly and fixing each of the plurality of heat dissipation is engaged with the resin.  
Sagara et al. teaches a plurality of heat dissipation members (70B), and -4-Attorney Docket No. 129I_031_TN a stator assembly (51) including a resin (90) fixing the plurality of heat dissipation members (70B), and a plurality of heat dissipation members(70B) fixed to the stator assembly (51) and to release heat of the stator assembly (51) as shown in figure 7, for the advantageous benefit of providing a cooling more efficiently.
Pal teaches the plurality of heat dissipation (100) is engaged with the resin (28) as shown in figure 4, for the advantageous benefit of improving endturn winding cooling.
.
Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawakubo et al. (US PG Pub 2012/0025746), Sagara et al. (US PG Pub 2010/0163320) and Pal (US PG Pub 2016/0149472) as applied in claim 8 above, and further in view of Sato et al. (JP2009131127).
As to claim13/8, Kawakubo et al. in view of Sagara et al. and Pal teaches the claimed limitation as discussed above except wherein the plurality of heat dissipation members are radially arranged from a rotation center of the rotor, on one end side in an axial direction.  
However Sato et al. teaches wherein the plurality of heat dissipation members are radially arranged from a rotation center of the rotor (6), on one end side in an axial direction as shown in figure 5, for the advantageous benefit of improving cooling effect.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Kawakubo et al. in view of Sagara et al. and Pal by using the plurality of heat dissipation members are radially 
As to claim 14/8, Kawakubo et al. in view of Sagara et al. and Pal teaches the claimed limitation as discussed above except further comprising at least one heat dissipation assist member disposed between at least one heat dissipation member of the plurality of heat dissipation members and the stator assembly and to transfer heat of the stator assembly to the at least one heat dissipation member.  
However Sato et al. teaches at least one heat dissipation assist member (15) disposed between at least one heat dissipation member (12) of the plurality of heat dissipation members (12) and the stator assembly (6) and to transfer heat of the stator assembly (6) to the at least one heat dissipation member (12) through the drive control which is attached to the stator assembly also as shown in figure 1, for the advantageous benefit of improving cooling effect.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Kawakubo et al. in view of Sagara et al. and Pal by using at least one heat dissipation assist member disposed between at least one heat dissipation member of the plurality of heat dissipation members and the stator assembly and to transfer heat of the stator assembly to the at least one heat dissipation member, as taught by Sato et al., to improve cooling effect.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawakubo et al. (US PG Pub 2012/0025746), Sagara et al. (US PG Pub 2010/0163320) and Pal (US PG Pub 2016/0149472)as applied in claim 8 above, and further in view of Tian et al. (8,395,289).
As to claim15/8, Kawakubo et al. in view of Sagara et al. and Pal teaches the claimed limitation as discussed above except further comprising a coupling member coupling the plurality of heat dissipation members to one another.  
However Tian et al. teaches a coupling member (1461) coupling the plurality of heat dissipation members  (146) to one another as shown in figures 3a, 3b, for the advantageous benefit of obtaining the desired heat radiating effect.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Kawakubo et al. in view of Sagara et al. and Pal by using at least one heat dissipation assist member disposed between at least one heat dissipation member of the plurality of heat dissipation members and the stator
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sato et al. (JP2009131127) teaches the claimed limitation heat dissipation is engaged with the resin as shown in figure 1 as claimed in claims 1, 8 and 9 in which is obvious to one having ordinary skill in the art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850.  The examiner can normally be reached on Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/JOSE A GONZALEZ QUINONES/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        April 4, 2021